 Case 1:20-cv-01535-RGA Document 32 Filed 11/25/20 Page 1 of 2 PageID #: 776




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 PELOTON INTERACTIVE, INC.,                            )
                                                       )
                          Plaintiff,                   )
                 v.                                    ) C.A. No. 20-1535 (RGA)
                                                       )
 ICON HEALTH & FITNESS, INC.,                          )
                                                       )
                          Defendant.                   )
                                                       )
                                                       )

                  PLAINTIFF PELOTON INTERACTIVE, INC.’S
           NOTICE OF WITHDRAWAL OF PENDING MOTIONS (D.I. 7 & 12)

        On November 16, 2020, Plaintiff Peloton Interactive, Inc. (“Peloton”) moved for entry of

a temporary restraining order and preliminary injunction against Defendant ICON Health &

Fitness, Inc. (“ICON”) to enjoin the use and disclosure of Peloton’s confidential advertising

materials improperly acquired by ICON (D.I. 7), and for related expedited discovery (D.I. 12). On

November 23, 2020, ICON filed its opposition brief and supporting declarations (D.I. 24-28). After

weeks of refusing to answer Peloton’s inquiries regarding who at ICON was provided with

Peloton’s confidential information, ICON provided for the first time in its opposition answers to

Peloton’s inquiries regarding basic facts about ICON’s use and disclosure of Peloton’s confidential

materials. ICON also provided assurances regarding steps taken to prevent use or disclosure of

those materials by ICON, including the complete removal of the confidential Peloton materials

from ICON’s servers.

        As set forth in its reply brief filed today (D.I. 31), ICON has now effectively provided the

relief Peloton sought in its pending motions. In reliance on the sworn representations and

assurances from ICON for purposes of its pending motions only, Peloton no longer believes that

the emergency relief of a temporary restraining order or preliminary injunction is warranted at this

time. To be clear, Peloton’s claims asserted under the Defend Trade Secrets Act in this action

stand and it intends to fully litigate those issues.
 Case 1:20-cv-01535-RGA Document 32 Filed 11/25/20 Page 2 of 2 PageID #: 777




       Accordingly, Peloton respectfully withdraws its motions for a temporary restraining order

and preliminary injunction (D.I. 7) and for expedited discovery (D.I. 12) and will litigate these

issues in the normal course. Peloton further requests that the hearing scheduled for November 30,

2020 (see D.I. 13) be adjourned.



                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Michael J. Flynn

                                           Michael J. Flynn (#5333)
 OF COUNSEL:                               Andrew M. Moshos (#6685)
                                           1201 North Market Street
 Steven N. Feldman                         P.O. Box 1347
 Harry Mittleman                           Wilmington, DE 19899
 Ashley Artmann                            (302) 658-9200
 HUESTON HENNIGAN LLP                      mflynn@mnat.com
 523 W. 6th Street, Suite 400              amoshos@mnat.com
 Los Angeles, CA 90014
 (213) 788-4340                             Attorneys for Plaintiff Peloton Interactive, Inc.

 November 25, 2020




                                               -2-
